Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
This action is responsive to the application filed on 5/14/2019.  Claims 1-18 are pending in the case and are original claims.  Claims 1 is independent.  Claims 1-18 are rejected.  
Priority
Applicant’s priority claim is hereby acknowledged of foreign patent CN 201810552434 on May 31, 2018 which papers submitted under 35 U.S.C. § 119(a)-(d) have been placed of record in the file. 

CLAIM REJECTIONS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-6, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNew et al. (U.S Patent No. 7,505,443). 

Regarding claim 1, McNew discloses: 
A control method for controlling a wireless device, comprising:  
setting a decode protocol at a first wireless device and a second wireless device; (McNew, column 4, lines 37-39, disclose “data is encoded accordingly” while column 5, lines 9-10, disclose “data is decrypted accordingly”.  Encoding/decoding data must be performed to some protocol to be successfully accomplished.  Also, in an ad hoc wireless network, both the first and second wireless devices can be mobile wireless devices).
publishing a service set identifier by the first wireless device; (Column 4, lines 43-45, and Fig. 6, block 640, disclose the SSID field is to be broadcast/published as part of a beacon frame where the SSID contains an application-specific data string.) 
detecting the service set identifier by the second wireless device; (Column 5, lines 1-5, and Fig. 5, disclose a beacon frame receiver 516 of a reception station 510 receives the beacon and extracts the SSID.)
decoding the service set identifier according to the decode protocol by the second wireless device; and (Column 5, lines 3-16 and Fig. 8 disclose parsing and decoding the application-specific data string removed from the SSID).
executing a specific function according to the service set identifier by the second wireless device. (Column 5, lines 16-18 and Fig. 8, block 840 disclose sending the application-specific data string to an application for execution.  Column 4, lines 23-25 and Fig. 5. disclose the application is executed according to the application-specific data string to display a string or automatically launch a specific application based on the string.)

Regarding claim 2, McNew discloses: The control method of claim 1,
wherein the service set identifier is decoded to obtain functional information by the second wireless device, (Column 5, lines 16-18 and Fig. 8, block 824, disclose the application specific data is decoded to obtain functional information.) and the specific function is executed according to the functional information by the second wireless device.  (Column 4, lines 22-25 and Fig. 5. disclose an application execution module 512 in the second wireless device executes the application specific data.)

Regarding claim 3, McNew discloses:  The control method of claim 1, 
wherein the second wireless device executing the specific function comprises linking the second wireless device to a wireless access point. (Column  

Regarding claim 4, McNew discloses:  The control method of claim 1, further comprising:
obtaining functional information through a network link by the second wireless device; and (Column 5, lines 1-5, and Fig. 5. disclose a reception station 510 receiving a beacon with an SSID via a link from a beacon frame generator 506 to a beacon frame receiver 516.) 
executing the specific function according to the functional information by the second wireless device. (Column 5, lines 16-18, and Fig. 8. block 840, disclose sending the application specific data (from the SSID) to an application for execution.)

Regarding claim 5, McNew discloses:  The control method of claim 4, wherein the network link is between the second wireless device and a server.  (Column 1, lines 21-23, disclose a wireless local area network (WLAN) with an access point (AP).  It is inherent that the AP is connected to a server.)

Regarding claim 6, McNew discloses:  The control method of claim 4, wherein the specific function is assigned by the first wireless device.  (Column 4, lines 43-45, and Fig. 6, block 640, disclose that the first wireless device assigns the specific function by placing the application-specific data/function into the SSID field to be sent to the second wireless device.)

Regarding claim 12, McNew discloses:  The control method of claim 4, 
wherein the service set identifier comprises a command field, and the command field is corresponding to the specific function. (Column 3, lines 57-58, and Fig. 4, disclose a third subfield 406 of the SSID is the application-specific data/specific function.)

Regarding claim 14, McNew discloses:  The control method of claim 1, 
wherein the service set identifier Page 16 of 18is 32 bytes. (Column 3, line11, and Fig. 2, disclose the SSID may be up to 32 octets/32 bytes.)

Regarding claim 15, McNew discloses:  The control method of claim 1, 
wherein the service set identifier is shorter than 32 bytes.  (The SSID may be up to 32 bytes, but it can be less than 32 bytes, (Id.).)

Regarding claim 16, McNew discloses: The control method of claim 1, 
wherein the decode protocol is a set of syntax or a decode table.  (Column 3, lines 11-14, provides a syntax type of decoding disclosing that the decode protocol of the specific function may be a null-terminated string of ASCII characters or a multi-byte string.) 

Claim Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 7 rejected under 35 U.S.C. § 103 as being unpatentable over McNew, in view of Hwang et al. (US 7,570,969 B2) hereinafter “Hwang”. 

Regarding claim 7, McNew teaches:  The control method of claim 4, 
McNew does not, but in related art, Hwang teaches:  further comprising: 
sending an acknowledgement through the network link by the second Page 15 of 18wireless device. (Hwang, column 7, lines 4-8, and Fig. 7, teach a second wireless device 40 sending an acknowledgment response message (S30) to the third station 50 in response to a probe request message.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of McNew and Hwang, to control two wireless devices as taught in McNew combined with generating an acknowledgement signal as taught in Hwang.  The motivation to do so is to ensure the second wireless device has received a transmission sent to it by the first wireless device.

Claim(s) 8 rejected under 35 U.S.C. § 103 as being unpatentable over McNew, in view of Silveira et al. (US 2015/0190208) hereinafter “Silveira”. 

Regard claim 8, McNew teaches:  The control method of claim 4, 
further comprising: 
generating a user identifier by the first wireless device; and (Silveira, ¶ [0018], lines 34-35, and Fig. 1, teach a wireless user interface 14 generating a user code or ID.)
transmitting the user identifier to the second wireless device through the network link by the first wireless device. (Silveira, ¶ [0016], lines 1-3, and Fig. 1, teach the wireless user interface 14 may transmitted the user ID or code to the monitoring system 12 and the monitoring system can, axiomatically, be a wireless monitoring system.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of McNew and Silveira, to control two wireless devices as taught in McNew combined with generating a user identifier as taught by Silveira and to send this identifier to the second wireless device.  The motivation to do so is to ensure the second wireless device is responding to data associated with a valid user as presented by the first wireless device.

Regard 9, McNew teaches: The control method of claim 8, 
McNew does not, but in related art, Silveira teaches: 
wherein the user identifier is a number or a code corresponding to a user. (Silveira, ¶ [0018], line 34, teaches a user code can correspond to the user.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of McNew and Silveira, to control two wireless devices as taught in McNew combined with generating a user identifier that is a 

Regarding claim 10, McNew teaches:  The control method of claim 8, 
McNew does not, but in related art, Silveira teaches: 
wherein the first wireless device generates the user identifier by scanning a two-dimensional barcode of a medical record document, scanning a barcode of an identity document, sensing an identity card of the patient through a radio-frequency path, or sensing a wristband of the patient through a near field communication path. (Silveira, ¶ [0019], lines 15-16, teach the user ID is entered using a barcode reader.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of McNew and Silveira, to control two wireless devices as taught in McNew combined with generating a user identifier that is a barcode as taught by Silveira.  The motivation to do so is to ensure the second wireless device is responding to data associated with a valid user as presented by the first wireless device.

Regarding claim 11, McNew teaches:  The control method of claim 8, 
McNew does not, but in related art, Silveira teaches: further comprising: 
obtaining the user identifier and executing the specific function by the second wireless device; (Silveira, ¶ [0020], lines 1-5, teach receiving/obtaining a user ID 36 and identifying gestures 48 and then receive further gestures 48.)
wherein the specific function comprises: 
generating user data; (Silveira, ¶ [0020], lines 1-5, teach generating data associated with further user gestures 48.)
linking the user data and the user identifier; and (Silveira, ¶ [0020], lines 1-5, teach generating data associated with further user gestures 48.  Data based on user gestures is linked to the user data especially if it is captured from the user.)
transmitting the linked user data and user identifier. (Silveira, ¶ [0020], lines 7=10, and Fig. 2, block 52, teach storing/transmitting in memories 28, 30, the gestures 48.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of McNew and Silveira, to control two wireless devices as taught in McNew combined with executing the specific function when certain gestures are detected as taught by Silveira.  The motivation to do so is to ensure the second wireless device does not execute the specific function unless it is associated with a specific user with the correct gestures.

Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Levy US 2019/0200845  (hereinafter Levy).

Regarding claim 13, McNew teaches: The control method of claim 1, 

wherein the second wireless device comprises a medical wireless device, an X-ray detection board, an X-ray camera, a magnetic resonance imaging (MRI) device, a computed tomography device and/or a positron emission camera. (Levy, ¶ [0027], lines 3-5, 18-19, and Fig. 1, teach a wireless camera module 125 that may be an x-ray camera.)
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of McNew and Silveira, to control two wireless devices as taught in McNew where the second wireless device is an x-ray camera.  The motivation to do so is to allow the second wireless device to take x-ray images of a person to allow a doctor to potentially improve that person’s health.

Claims 17 and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over McNew in view of Frank et al., US 2004/0053601  (hereinafter Frank).

Regarding claim 17, McNew teaches:  The control method of claim 1, 
McNew does not, but in related art, Frank teaches:  further comprising: 
performing an authentication operation with the first wireless device through a network link by the second wireless device; and (Frank, ¶ [0077], lines 1-2, and Fig. 4, teach a wireless client 402 sending a connection request/authentication request to a wireless access point 404.)
confirming correctness of the second wireless device by means of the authentication operation by the first wireless device. (Frank, ¶ [0077], lines 2-4, and  
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of McNew and Frank, to coordinate two wireless devices as taught in McNew combined with the wireless devices authenticating each other as taught by Frank.  The motivation to do so is to ensure the wireless devices have a degree of security with whom they are exchanging data.

Regarding claim 18, McNew teaches: The control method of claim 1, 
McNew does not, but in related art, Frank teaches:  further comprising:
performing an authentication operation with a server through a network link by the second wireless device; and (Frank, ¶ [0077], lines 5-6, and Fig. 4, teach a wireless client 402 sending a password/authentication request to a server 408.)
confirming correctness of the second wireless device by means of the authentication operation by the server. (Frank, ¶ [0077], lines 7-8 and Fig. 4, teach the server 408 sending a one-time password challenge/authentication operator to the wireless client 402.)  
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of McNew and Frank, to coordinate two wireless devices as taught in McNew where the second wireless device is authenticated by a server as taught by Frank.  The motivation to do so is to ensure the wireless devices have a degree of security with whom they are exchanging data.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0253969 (Nguyen et al.) discloses a technique for discovery of using a wireless network where the discovery is based on an SSID.  US 2017/0055315 (I-Yuan Lin) discloses a control command enclosed within the SSID within a packet.  US 8,411,662 (Saund et al.) discloses using the SSID of a beacon to transmit configuration data.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY E HAVEN whose telephone number is (313) 446-6648.  The examiner can normally be reached on 7:30 - 4:30 Monday to Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/R.E.H./Examiner, Art Unit 2435                                                                                                                                                                                                        
/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435